Mr. Justice O’Connor, specially concurring: I agree the judgment should be affirmed for the reason stated in the opinion, but I go further and say that plaintiff alleged the making of the lease, etc., and further “that the defendant has not paid the rent of $4,100 which became due on January 10, 1932, nor any part thereof” etc. But plaintiff made no attempt to prove non payment and therefore made no case by merely introducing the lease in evidence. In these circumstances the judgment must be affirmed. Cochran v. Reich, 91 Hun. (N. Y.) 440.